Citation Nr: 1818089	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  11-11 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for carpal tunnel syndrome (CTS) of the left wrist.

2.  Entitlement to a rating in excess of 10 percent for Dupuytren's contracture of the left middle finger.  

3.  Entitlement to a rating in excess of 70 percent for major depressive disorder (MDD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.  The Veteran also served on inactive duty for training, to include in April 1991. 

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).
The issues on appeal were previously remanded by the Board in June 2014 for further development.

In a September 2017 rating decision, the RO granted service connection for a low back disability and service connection for a cervical spine disability.  In November 2017, the Veteran filed a notice of disagreement with the effective dates and ratings assigned for his now service-connected lumbar spine and cervical spine disabilities.   The Board notes that these issues are part of a different appeal stream that is currently being developed at the RO at the post-notice of disagreement stage and the RO has not yet issued a statement of the case regarding these claims.  The Board acknowledges that ordinarily those claims should be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, the record indicates that the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized.  As such, the Board need not direct the RO in a remand to address these claims at this time.

The issues of (1) entitlement to a rating in excess of 10 percent for Dupuytren's contracture of the left hand/fingers; and (2) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's MDD has not been manifested by total social impairment. 

2.  The Veteran is right-hand dominant.

3.  Severe incomplete paralysis of the left median nerve is not demonstrated or approximated.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 for MDD are not met.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2017).

2.  The criteria for a rating in excess of 20 percent for CTS of the left upper extremity are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8515 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).



Laws and Analysis for MDD Disability

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 
The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  

The Veteran's MDD is rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).  Ratings are assigned according to the manifestation of particular symptoms.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. At 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). 

Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran is in receipt of a 70 percent disability rating for his MDD under Diagnostic Code 9434 for the rating period on appeal.  Under the General Formula for Rating Mental Disorders, the criteria for a 70 percent rating are:  occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.). 

The criteria for a 100 percent rating are:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
38 C.F.R. § 4.130, Diagnostic Code 9434. 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

As the Veteran's claim was certified to the Board after August 11, 2014, the DSM-5 is applicable to this case.  

The Veteran maintains that his service-connected MDD disability is more severe than what is contemplated by the currently assigned 70 percent rating. 

The Veteran submitted a private psychiatric evaluation dated in April 2012 by 
Dr. Fink.  The report confirmed a diagnosis of MDD and Dr. Fink specifically indicated that the Veteran's psychiatric symptoms resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The evidence also includes a November 2012 VA psychiatric examination.  During the evaluation, the Veteran reported that he last worked in 2007-2008 due to physical issues at that time.  Symptoms were noted to include depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, and an inability to establish and maintain effective relationships.  The examiner indicated that the Veteran's current depression appeared to be related to his financial stressors and inability to care for himself.  The Veteran was noted to have a history of working in construction and reported that his physical limitation prevented him from working to the capacity necessary to earn a living.  

The Veteran underwent a VA psychiatric examination in February 2014.  The examiner indicated that the Veteran's MDD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  During the evaluation, the Veteran stated that he tried to take walks during the day.  He also indicated that he read books, watched movies, and was going to church to make an attempt at socializing.  The Veteran indicated that he stopped working due to physical injuries.  The examiner noted that current symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, circumstantial, circumlocutory or stereotyped speech, speech intermittently illogical, obscure, or irrelevant, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

The Veteran was afforded another VA psychiatric examination in March 2015.  The examiner specifically indicated that the Veteran's depressive disorder caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  During the evaluation, the Veteran reported that he had a good relationship with his fiancé.  He also indicated that he was close with his siblings and had 2-3 close friends.  The Veteran reported that he was disabled and unable to work.  Current symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, circumstantial, circumlocutory or stereotyped speech, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner indicated that the Veteran's symptoms had not changed since his last VA examination. 

In a March 2015 VA addendum opinion, the examiner indicated that the Veteran's major depressive disorder continued to have a "significant" impact on his occupational impairment.  However the Veteran was noted to be unable to work "primary" due to his severe physical problems, including hand, neck, and low back pain.  

The evidence also includes the Veteran's September 2010 formal claim for a TDIU (VA Form 21-8940).  The Veteran indicated that he became too disabled to work in January 2008 due to his left hand and spine disabilities.  

Upon review of all the evidence of record, both lay and medical, the Board finds that, for the entire rating period on appeal, the Veteran's MDD does not meet or more nearly approximate a 100 percent disability evaluation.  The Board finds that weight of the lay and medical evidence shows does not result in total social and occupational impairment.  For example, his MDD is not shown to be productive of symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130.

In reaching this conclusion regarding the degree of occupational and social impairment, the Board considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. At 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall MDD picture is already adequately contemplated by the 70 percent rating.  The Veteran does experience disturbance of motivation and mood (depression and anxiety) and difficulty sleeping, but these symptoms are specifically contemplated in the 30, 50, and 70 percent rating criteria.  The same is true with the Veteran's near-continuous depression and anxiety, and difficulty in establishing and maintaining relationships, all of which are symptoms contemplated in the 70 percent rating criteria.  

Further, although the Veteran has been found to have intermittent inability to perform some activities of daily living (i. e., maintenance of minimal personal hygiene) and some social isolation, the Board finds that this does not rise to the level of total impairment.  The Veteran is currently married; has a good relationship with his wife and siblings; has some close friends; and reported attending church in an attempt to be more social.  

Lastly, although the Veteran is unemployed, the medical and lay evidence demonstrates that his unemployability is a result of physical injuries and physical limitations, and not a result of psychiatric problems.  At no time during the appeal period has any probative evidence reflected that the Veteran's psychiatric disorder resulted in total social and occupational impairment.  For these reasons, the Board finds that a rating in excess of 70 percent for PTSD is not warranted.

Laws and Analysis for Left Wrist CTS

The Veteran essentially maintains that his left wrist CTS disability is more severe than what is contemplated by the currently assigned 20 percent rating.

The Veteran's CTS of the left upper extremities (non-dominant wrist) has been assigned a 20 percent rating under Diagnostic Code 8515.  38 C.F.R. § 4.124a.  Under Code 8515 for disability of the median nerve, for moderate incomplete paralysis, a 20 percent rating is assigned for the minor hand.  For severe incomplete paralysis, a 40 percent rating is assigned for the minor hand.  Complete paralysis of the minor hand is rated as 60 percent disabling.  38 C.F.R. § 4.124a.

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Right- or left-handedness for the purpose of a dominant-side disability rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  The evidence shows that the Veteran is right-hand dominant.

The evidence includes a February 2010 VA examination.  The examiner indicated that the Veteran had "moderate" neuropathy across the left wrist consistent with CTS.  

In a September 2011 VA examination, the examiner indicated that EMG results showed "mild to moderate" left CTS.  The Veteran reported using a wrist splint at bedtime along with NSAIDs.  

In a March 2015 VA peripheral nerves examination, the Veteran reported having numbness and tingling involving all fingers of his left hand.  An EMG conducted in February 2015 showed "mild" carpal tunnel.  A sensory examination was noted to include deceased sensation to the left hand and fingers.  The examiner specifically indicated that the Veteran had "mild" incomplete paralysis of the left median nerve.

Upon review of all evidence of record, the Board finds that the Veteran's left CTS has not more nearly approximated severe incomplete paralysis of the median nerve. As discussed above, the Veteran has reported symptoms of numbness and tingling in the left hand and fingers; and EMG reports specifically indicated that the Veteran had "mild" or "moderate" median neuropathy at the wrist.  Further, the most recent 2015 VA examiner characterized the Veteran's CTS as "mild."  There is no evidence showing that the Veteran's nerve impairment has reached the level of severe incomplete paralysis of the median nerves.

The Board acknowledges the Veteran's belief that the neurologic symptoms in his left wrist are more severe than that contemplated by the assigned rating.  The Veteran is certainly competent to discuss the severity of his symptomatology and report his observable symptoms.  However, in this case, he does not have the medical training or expertise needed to opine as to whether his disability more closely approximate the criteria for a higher rating.  The Board gives more weight to the specific objective findings (such as the EMG results) obtained through specialized testing and physical examinations.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For these reasons, the Board finds that a rating in excess of 20 percent is not warranted for left CTS under Diagnostic Code 8515.


ORDER

A rating in excess of 70 percent for major depressive disorder is denied.

A rating in excess of 20 percent for CTS of the left wrist is denied.


REMAND

The Veteran maintains that his left middle finger disability is more severe than what is contemplated by the currently assigned 10 percent disability rating.

The Board notes that although the Veteran is currently in receipt of the maximum rating under Diagnostic Code 5229 for limitation of motion of the index or long finger, other applicable diagnostic codes may provide a higher rating.

The Veteran was most recently afforded a VA examination in March 2015.  At that time, the examiner indicated that, although his left middle finger was service-connected, the current examination showed that his disability was on the left 4th (ring) finger.  Upon review, the Board finds the March 2015 VA examination to be inadequate for several reasons.  

First, although the examiner indicated that the Veteran reported having functional loss or functional impairment of the joint or extremity, no specific details were provided regarding the Veteran's claimed functional loss.  Further, the examiner indicated that the Veteran's left ring finger was ankylosed and that this disability also affected "all fingers ROM and function of the left hand."  That notwithstanding, the examiner did not indicate whether any other fingers were ankylosed, which would result in potentially higher disability ratings.  See e. g., 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5219.  

Moreover, the examiner stated that the Veteran's functional impairment was not of such severity that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  However, as noted above, the examiner failed to report any specific details pertaining to the Veteran's functional impairment associated with his finger disability.  Further, the examiner's conclusion appears to be inconsistent with other evidence of record.  For example, during a February 2011 VA examination, it was noted that the Veteran dropped objects out of his hand, had decreased grip strength, could not turn a door knob with his left hand, and could not grip a coffee mug.  It was further indicated that his wife had to aid him in getting dressed as he found it difficult to use buttons or zippers.  He also could not open jars and was unable to pick up an object off a flat surface.  For these reasons, the Board finds that a new VA examination is required to assess the current severity of his finger/fingers disability.

Further, the issue of entitlement to a TDIU is intertwined with the claim being remanded.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  Thus, adjudication of the TDIU claim is deferred.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected left fingers disability.  The claims folder, including service treatment records, must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail. 

Full range of motion testing of the fingers of the left hand must be performed where possible.  The examiner should test the range of motion of the fingers of the left hand for pain in active motion and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should specifically address the following:

(a)  Specify what, if any, additional range of motion loss (in degrees) of the Veteran's left hand fingers are due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain. 

(b)  State whether there is ankylosis of any finger of the left hand.  If ankylosis is present, the examiner must specifically identify which joints are involved. 

(c)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left fingers disability results in loss of use of the left hand (i.e. the Veteran would be equally well served by amputation with prostheses at the site of election).  

(NOTE: the Veteran has reported that he drops objects out of his hand, has decreased grip strength, is unable to turn a door knob with his left hand, is unable to grip a coffee mug, and needs assistance with daily activities, such as dressing himself).

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  After undertaking the development above and 
any additional development deemed necessary, readjudicate the claims.  If the benefits sought on appeal remain denied, issue an updated Supplemental Statement of the Case and give the Veteran and his representative an appropriate amount of time to respond.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


